Title: General Orders, 19 October 1777
From: Washington, George
To: 



Head Quarters, At Wentz’s, Worcester Township [Pa.] October 19th 1777.
Berwick.Chester. Dover.


The Brigadiers and officers commanding brigades are to appoint General Courts Martial, in their respective brigades, for the trial of all non-commissioned officers and privates, now in the provost, belonging to their respective brigades—These courts are to sit to morrow morning, at 9 o’clock, and daily afterwards, ’till all the prisoners are tried—Each court will appoint a Judge Advocate.
The Commander in Chief approves, the following sentences of a General Court Martial, held the 7th & 10th instant, whereof Col. Brodhead was president.
Capt: Crump of the 1st Virginia regiment charged with “Cowardice”—is found guilty, and sentenced to be cashiered—and his name—place of abode, and his punishment, published in the News-papers of the particular state he came from, or in which he usually resides—After which, it shall be deemed scandalous, for any officer to associate with him.
Capt: John Stoner of the 10th Pennsylv: regiment, charged with “Leaving the regiment in a cowardly manner, in the action at Chad’s ford, on the Brandywine, on the 11th of September last”—found guilty of leaving the regiment improperly the 11th of Septr last when an action was expected, but not in a cowardly manner, and sentenced to be reprimanded by the Brigadier General of the brigade, the 10th Pennsylv: regiment is in, in the presence of the officers of the brigade.
The Commander in Chief likewise approves the following sentences of the same Court Martial, held the 11th and 12th instant. viz.

Lieut: William Courts of the 2nd Maryland regiment, charged with “Cowardice at the Battle of Brandywine, on the 11th of September last; also with giving Major Adams of the 7th Maryland regiment impertinent, and abusive language when he applied to him, to know the reason of his conduct on that day”—Acquitted of the charges against him.
Lieut: Simon Morgan of the 13th Virginia regiment charged with “Cowardice on the 4th instant”—Acquitted with honor by the unanimous opinion of the court.
Capt. Henry Shade of the 10th Pennsylvania regiment charged with “Absenting himself from the regiment without leave for near two months”—found guilty and sentenced to be cashiered.
Lieut. Rains of the 15th Virginia regt charged with “Sending a soldier (William Bluford) to bring water in a tin Cartridge box”—found, by the unanimous opinion of the court, not guilty of the charge.
The Commander in Chief approves the following sentence of a General Court Martial, of the brigade of horse, held the 17th instant, of which Col. Moylan was president—viz.
Lieut. Col. Byrd, charged with “Countermanding the orders, Col. Bland gave to two soldiers, to fall into their ranks, repeatedly on parade, and for disobeying the orders of Col. Bland, when directed to order the said men into their ranks, on the night, the Cavalry passed the Schuylkill”—Col. Byrd admitted the justness of the charge—Whereupon the Court considered, whether Col. Bland had, or had not, a right, to command Lieut. Col. Byrd, while a superior officer was present, and determined that he had not.
The regimental surgeons are to make returns of the sick in camp, who are proper subjects for the hospital, to Dr Cochran, at the Qr Mr General’s quarters, to morrow morning at 8 o’clock precisely.
After Orders. The whole army is to be ready to march to morrow morning, at 4 o’clock, with what tents—necessary baggage &c.—are at the present encampment—If any of the troops have not already drawn provision for to morrow, it is now to be drawn and cooked without loss of time—The Commissaries of divisions are instantly to send down provisions; for their respective detachments which marched this morning, with orders to reach the detachments before they stop.
